188 S.W.3d 127 (2006)
SOUTHWESTERN BELL YELLOW PAGES, Plaintiff/Respondent,
v.
ADJUSTERS, INC., Defendant/Appellant.
No. ED 87302.
Missouri Court of Appeals, Eastern District, Division Five.
April 4, 2006.
James Nymark Fendelman, Clayton, MO, for plaintiff/respondent.
Arthur G. Muegler, Jr., Saint Louis, MO, for defendant/appellant.
GLENN A. NORTON, Chief Judge.
Adjusters, Inc. (Appellant) appeals from an order denying his motion to quash execution and garnishment. We dismiss the appeal.
This Court must determine sua sponte whether it has jurisdiction to entertain this appeal. If we lack jurisdiction, we should dismiss the appeal. Bryant v. City of University City, 105 S.W.3d 855, 856 (Mo. App. E.D.2003). "To invoke this Court's jurisdiction, parties must appeal a written decree or order which has been signed by the trial judge and denominated a `judgment.'" Jon E. Fuhrer Co. v. Gerhardt, 955 S.W.2d 212, 213 (Mo.App. E.D.1997); Rule 74.01(a). In designating the writing a "judgment," it must be clear from the writing that the trial court is calling the document or docket sheet entry a judgment. City of St. Louis v. Hughes, 950 S.W.2d 850, 853 (Mo. banc 1997).
Here, the order denying Appellant's motion to quash is not denominated a "judgment." *128 We issued an order directing Appellant to show cause why his appeal should not be dismissed and providing Appellant an opportunity to ask the circuit court to enter a judgment that complied with Rule 74.01(a). Appellant has failed to respond to our order and has not filed a judgment complying with Rule 74.01(a). While the denial of a motion to quash execution is appealable, it must be denominated a judgment under Rule 74.01(a) or this Court lacks jurisdiction. Brooks v. Brooks, 98 S.W.3d 530, 532 (Mo. banc 2003); Grissum v. Soldi, 87 S.W.3d 915, 917 (Mo.App. S.D.2002).
We dismiss the appeal without prejudice for lack of a final, appealable judgment.
ROBERT G. DOWD, JR., J. and BOOKER T. SHAW, J., concurring.